DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 1, 2022 has been entered.

Status of Claims
Claims 1-4, 7 and 11-22 are currently pending.  Claims 5-6 and 8-10 are canceled.  Claims 17-22 are newly added.  Claim 1 is amended.  
Claim 7 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention or species, there being no allowable generic or linking claim.  Claims 1-4 and 11-22 are examined on their merits.



Previous Rejections
            Rejections and/or objections not reiterated from previous office actions are hereby withdrawn as are those rejections and/or objections expressly stated to be withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.  

Rejections Maintained/New Rejections

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.         Determining the scope and contents of the prior art.
2.         Ascertaining the differences between the prior art and the claims at issue.
3.         Resolving the level of ordinary skill in the pertinent art.
4.         Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
The rejection of claims 1-4 and 11-16 and newly added to claims 17-22 under 35 U.S.C. 103(a) as being unpatentable over Hentrich et al. US 2017/0319876 (8/29/2014) in view of Cotrell et al. US 2010/0266516 (10/21/2010) is maintained.  
Hentrich teaches a hair-cleaning agent that includes: a) between 6 and 12 wt. % at least one anionic surfactant; b) between 0.1 and 5 wt. % at least one non-ionic surfactant; c) between 0.01 and 2 wt. % at least one cationic conditioning polymer; and d)  between 0.1 and 5 wt. % lactic acid and between 0.05 and 3 wt. % calcium chloride and a pH value in the region between 4.3 and 5.0.  (See [0075] and Abstract). The hair-cleaning agent is suitable for improving de-tangling properties and combability, as well as reducing electrostatic charging (flyaway hairs) and the occurrence of unruly hair or unwanted crimped hairs (anti-frizz effect), in particular for damaged hair. (See Abstract and claim 10).  
Hentrich teaches an excellent balance between cleansing, mild and nourishing properties of the hair cleansing agents according to the invention was not achieved until calcium chloride was added to the mixture of anionic surfactants, non-ionic surfactants and cationic nourishing polymers on the one hand, and the pH value was set to a value in the range of 4.3 to 5.0.  (See [0073]-[0075]).  
Calcium chloride is called for in instant claims 4, 13, 19 and 20 and is a water-soluble compound of calcium as called for in instant claims 1 and 19.  0.05 and 3 wt. % calcium chloride overlaps with the 0.01 to 30% calcium chloride called for in instant claims 1 and 19.  0.05 to 3 wt. % calcium chloride overlaps with the 1 to 10% called for in claim 12.  0.05 to 3 wt. % calcium chloride overlaps with the 0.01 to 10% called for in claims 18 and 22.  
Hentrich teaches an anionic surfactant.  The anionic surfactant can be an alkyl ether sulphate as called for in instant claim 1.  (See Hentrich claim 12)  It is present in an amount of from 6 to 12% which overlaps with the 0.5 to 45% called for in instant claim 1.  Hentrich teaches that suitable humectants or auxiliary penetrating agents and/or swelling agents include carbonates and hydrogen carbonates. (See Heintrich [0171]).
Hentrich teaches a formulation as a shampoo as called for in instant claim 15.  (See Examples and [0185]).  Hentrich thus teaches a hair treatment composition that is formulated for application to hair or scalp as called for in instant claims 1 and 19.  Hentrich also teaches a surfactant as called for in instant claim 16. (See [0041]).  Hentrich teaches that sodium lauryl ether sulfate anionic surfactants are especially particularly preferred because they have a particularly good balance between foamability and mildness. (See [0041]). Sodium lauryl ether sulfate is called for in instant claim 17.  Hentrich teaches that a particularly preferred carrier is water as called for in instant claim 14. (See [0022]).  A carrier is called for in instant claim 19 as well.  
Hentrich does not teach a particulate polymorph of calcium carbonate.  This deficiency is made up for with the teachings of Cotrell et al.
            Cotrell et al. (Cotrell) discloses an aqueous shear-thinning personal care composition comprises: (a) at least 3 wt % of a sulfonate compound of general formula (I): where R1 represents a C8-22 alkyl group alkyl group; R2 represents a C1-4 alkyl group; each of R3, R4 and R5 independently represents a hydrogen atom or a C1-4 alkyl group; and M+ represents a sodium or potassium cation; (b) at least 3 wt % of an amphoteric or zwitterionic surfactant; (c) at least 10 wt % of water; and (d) at least 0.5 wt % of an additional component in the form of particles or droplets suspended in the composition. The composition is stable in an aqueous environment and can be formulated with a wide range of additional components.
(See Abstract).    The cleansing composition can be a shampoo. (See Cotrell claim 12).  
Cotrell teaches that its shampoos may contain calcite particles in the range of about 1 to 600 microns. (See [0082]).  Calcite is called for in instant claims 1 and 19.  A particle size of 1-600 microns overlaps with the 1 micron to 10 micron called for in instant claims 1 and 19.  A particle size of 1-600 microns overlaps with the 2.5 micron to 8 micron called for in instant claim 2 and also overlaps with the 5 microns to 7 microns called for in instant claim 3. 
Calcite can be present in an amount of at least 0.5%. At least 0.5% overlaps with the 0.005 to 10% called for in instant claims 1 and 19.  At least 0.5% also overlaps with the 3 to 5% called for in instant claims 11 and 21.  At least 0.5% also overlaps with the 1 to 10% called for in instant claim 12.  Cotrell teaches that it believes that its compositions have an exceptional ability to be formulated with further components and in particular to suspend particles or droplets.  
Cotrell is directed to a composition formulated for application to hair or scalp.  Cotrell expressly teaches at [0082] calcite particles as active materials or agents that are used for hair treatments:
Representative solid particles include active materials or agents such as those used for hair treatments, e.g., zinc pyrithione, or any abrasive materials which may be of natural or synthetic origin. In particular, these are polycarbonates, polypropylenes, polyethylenes, alumina, calcite and clays.

It would have been prima facie obvious for one of ordinary skill in the art to combine an anionic surfactant, a non-ionic surfactant, a cationic conditioning polymer, and 0.1 to 5 wt. % lactic acid and 0.05 to 3 wt. % calcium chloride, adjust the pH value between 4.3 and 5.0, formulate the composition as a shampoo taught by Hentrich and add at least 0.5% of a 1 micron to 600 micron calcite polymorph of calcium carbonate taught by Cotrell, in order to have a shampoo with an excellent balance between cleansing, mild and nourishing properties as taught by Hentrich that also has a material that is used for hair treatments as taught by Cotrell.  There is a reasonable expectation of success because Hentrich teaches that carbonates are suitable additives in its compositions.
  

Response to Arguments
Applicant’s arguments dated July 5, 2022 and August 1, 2022 have been carefully reviewed.  Applicants arguments are found to be mostly unpersuasive.  
Applicants note the amendments to claim 1 and newly added claims 17-22 and note that they find support at original claim 4 and pages 5 and 7 of the specification as originally filed.   
With respect to the obviousness rejection Applicants assert that the Office’s characterization of Hentrich and the motivation to combine it with Cotrell is flawed in that Hentrich discloses calcium chloride as an example of a salt which is disclosed as being in a mixture with lactic acid but there is no showing in Hentrich that the mixture of lactic acid and calcium chloride actually provide any amount of calcium chloride as opposed to calcium lactate nor the amount required by the claim.  Applicants assert that a reference to calcium lactate in [0074] of Hentrich suggests that Hentrich does no attribute any beneficial attributes to the addition of calcium chloride but rather to the added calcium salt mixed with lactic acid which results in calcium lactate.  
Applicants also argue that there is no motivation for a skilled artisan to modify the teachings of Hentrich and use the calcite particles of Cotrell and no reasonable expectation for success in the combination.  Hentrich does not mention adding calcium carbonate to its compositions.  Cotrell just discloses calcite as one of the solid particles (water-insoluble particle) that can be added to compositions in order to have a shear thinning composition, but Hentrich’s composition is not a shear-thinning composition.  Applicants assert that Cotrell’s requires use of a specific anionic surfactant to provide a shear thinning composition but claim 1 recites use of anionic surfactants that are not required by Cotrell and in fact excludes Cotrell’s surfactant.  
Nothing in Cotrell would have guided an artisan to calcite.  Nothing in the Office Action’s explanation points to calcite in a hair care product such as a shampoo, and calcite is an abrasive material.  Applicants assert that the Office Action is using improper hindsight in making the rejection. 
Applicants assert that the instant invention exhibits unexpected results in the synergistic effects for the combination of the recited calcite polymorph and water-soluble calcium (calcium chloride) in the recited amounts, which shows significant increase in hair growth and synergistic effect over using water-soluble calcium alone versus using calcite alone.  These unexpected results are seen in Examples 1-3.  Applicants assert that a POSA would not have had any expectation that the combined teachings would have synergistic interaction to stimulate hair growth. 


Applicants’ obviousness arguments have been carefully reviewed and are not found to be persuasive. 
Applicants’ assertion that there is no showing in Hentrich that the mixture of lactic acid and calcium chloride actually provide any amount of calcium chloride as opposed to calcium lactate nor the amount required by the claim is not found to be persuasive as it is contradicted by the express language of Hentrich itself.  Hentrich expressly teaches that the composition contains between 0.05 and 3 wt. % calcium chloride at     
Applicants claims recite the transitional phrase “comprising” so the presence of lactic acid in the composition or other components are allowed in the claim and the composition still reads on the claim.  Hentrich expressly states in the Abstract that between 0.05 and 3 wt% of an inorganic calcium salt is included in the hair composition and paragraph [0075] that calcium chloride is particularly suitable as an inorganic calcium salt.  Therefore by the express language and teachings of Heintrich, its composition reads on the language of the claims.  Additionally, Hentrich teaches at paragraph [0076] that it was found the mixture of lactic acid and an inorganic calcium salt must be used in a particular amount in the hair composition to achieve optimal nourishing effects. (See [0076]).  
Applicants also are asserting what is understood by a person of ordinary skill in the art without providing any evidence.  This amounts to an assertion of  inoperability and Applicants have not submitted any evidence that teaches or suggests that the compositions of Hentrich are not enabled.    Assertions of inoperability MUST be accompanied by evidence of the inoperability.  Arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965). Examples of attorney statements which are not evidence and which must be supported by an appropriate affidavit or declaration include statements regarding unexpected results, commercial success, solution of a long-felt need and inoperability of the prior art. 
Applicants’ argument that there is no motivation for a skilled artisan to modify the teachings of Hentrich and use the calcite particles of Cotrell are is also found to be unpersuasive because Applicants overlook the teachings of both Hentrich and Cotrell that motivate this combination.  In paragraph [0171] Hentrich teaches that suitable humectants or auxiliary penetrating agents and/or swelling agents include carbonates and hydrogen carbonates. (See Heintrich [0171]).  For its part Cotrell expressly teaches at [0082] calcite particles as active materials or agents that are used for hair treatments:
Representative solid particles include active materials or agents such as those used for hair treatments, e.g., zinc pyrithione, or any abrasive materials which may be of natural or synthetic origin. In particular, these are polycarbonates, polypropylenes, polyethylenes, alumina, calcite and clays.
Therefore Hentrich expressly teaches that carbonates can be added to its hair compositions and Cotrell teaches that calcite particles are suitable and desirable agents to be used in hair treatments and compositions.  In many ways the inclusion of calcite in the Henitrch hair composition is motivated.  There would have been a reasonable expectation of success because Heintrich expressly teaches that carbonates are suitable additives to its hair treatment composition. 
Hindsight has not been used to make the rejection.  The Examiner does not rely on upon improper hindsight reasoning because the rejection takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the Appellant's disclosure.
Additionally, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning. But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the appellant's disclosure, such a reconstruction is proper. See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). 
With respect to Applicants’ assertions of unexpected results, respectfully, the claims are still not commensurate in scope with the experimental results.  As seen in the experimental results in the Rule 132 Declaration of Mr. Somnath Das, the results are seen with the 250 microMolar concentration of the Calcite polymorph of calcium at the 6 micron size. (See Tables 4 and 5).  These are the hair growth results that are close to those of Minoxidil.  However, claim 1 is not commensurate in scope with the composition that gives these experimental results.  Claim 1 is directed to all three of the polymorphs of calcium, the range of amount of the three possible polymorphs is far beyond the 250 microMolar concentration at 0.005 to 10%, the range of the water soluble compound of calcium is from 0.01 to 30% and the water soluble compound of calcium is not limited to any particular compound.  
Thus, the claims are much broader and cover much more than just the inventive compositions that are tested.  All showing of secondary considerations of obviousness must be commensurate in scope with the claims.  Unexpected results must be commensurate in scope with the claims which the evidence is offered to support.  See In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 196 (CCPA 1980).  See MPEP 716.02(d). 



Conclusion
No claims are allowed. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH CHICKOS whose telephone number is (571)270-3884.  The examiner can normally be reached on M-F 9-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827. 
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SARAH  CHICKOS/
Examiner, Art Unit 1619




/DAVID J BLANCHARD/Supervisory Patent Examiner, Art Unit 1619